THE THIRTEENTH COURT OF APPEALS

                                   13-19-00017-CR


                               Johnny Mack Durham Jr.
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     24th District Court of Victoria County, Texas
                        Trial Court Cause No. 18-07-30890-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 29, 2020